Citation Nr: 0910748	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome with 
degenerative joint disease of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
October 1979.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded the claim in May 2006 for 
further development.  Part of the subject of that remand is 
the subject of the current remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has not received a letter outlining VA's duties 
to notify and assist him in his claim as per the Veterans 
Claim Assistance Act of 2000 (VCAA).  A letter sent in June 
2006 meeting those requirements and the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) as requested in 
the Board's May 2006 remand was returned for lack of correct 
address.  No further letter appears to have been sent to the 
Veteran at his new address, listed as [redacted] Ct., 
[redacted], Texas [redacted] on subsequent correspondence.  As 
a result, remand is necessary for the Veteran to be properly 
notified of the VCAA and for the remand provisions of the 
Board's May 2006 remand to be properly fulfilled.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA letter 
outlining VA's duty to notify and assist 
him in his claim, including an explanation 
as to the information or evidence needed 
to establish effective dates for the claim 
on appeal as outlined in Dingess and the 
criteria necessary for an increased rating 
as required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  After allowing an appropriate period 
for response, readjudicate the claim on 
appeal and if it remains denied, issue the 
Veteran a supplemental statement of the 
case and again allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

